DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US. 10,688,236B2. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Claim 1 of this application and claim 1 of the patent discloses a method for harvesting an organ from a donor body ( claim 1), comprising: introducing a distal end of a tubular member into the donor body's vasculature ( claim 1); introducing the distal end of the tubular member into the donor body's thoracic duct ( claim 1); removing fluid from the thoracic duct via the tubular member to a location exterior to the donor body ( claim 1); and removing one or more organs from the donor body ( claim 1).
Also, the limitation in claim 2 in this application  can be found in (claim 2) of the patent,  claim 3 ( claim 3), claim 4 ( claim 4), claim 5 ( claim 5,) claim 6 (claim 6), claim 7 ( claim 7), claim 8 ( claim 8), claim 9 ( claim 9), claim 10 ( claim 10), claim 11 (claim 11), claim 12 ( claim 12). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al. (US. 20090197240A1) (“Fishman”) in view of Sterman et al. (US. 6,699,231B1) (“Sterman”).
Re claim 1, Fishman discloses a method for harvesting an organ from a donor body (Fig. 2, Fig. 31), comprising: introducing a distal end of a tubular member into the donor body's vasculature (232, 118, Fig. 2, ¶0072, Fig. 31, step 3104); and removing one or more organs from the donor body (Fig, 31, step 3124) and further disclose ( step 3118, maintenance the solution and the fluid is filtered and circulate) and need for reducing the organ rejection (¶0005), but it fails to specifically disclose the step of introducing the distal end of the tubular member into the donor body's thoracic duct; removing fluid from the thoracic duct via the tubular member to a location exterior to the donor body.
However, Sterman discloses a method for isolate an organ and perfused with a therapeutic agent (abstract, Fig. 16)  and wherein  introducing the distal end of the tubular member into the donor body's thoracic duct ( Fig. 16, 318, Col. 12, lines 24-33); removing fluid from the thoracic duct via the tubular member to a location exterior to the donor body (Col. 25, lines 16-44).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Fishman to include  introducing the distal end of the tubular member into the donor body's thoracic duct; removing fluid from the thoracic duct via the tubular member to a location exterior to the donor body as taught by Sterman for the purpose lymphatic fluid draining from the system, filtered and returned or replaced which has particularly beneficial in conjunction with isolation and perfusion of Lung (Col. 25, lines 16-44).
Re claim 2, the modified Fishman discloses wherein the one or more organs comprises a lung (Fishman, Fig. 31, ¶0058), and wherein fluid is removed from the thoracic duct to minimize edema in the lung before removing the lung from the donor body (¶00163, Fishman, Fig. 31, wherein the fluid circulate and fileted, the Lung isolated and the thoracic duct fluid is removed as Sterman).  
Re claim 3, the modified Fishman discloses wherein removing fluid from the thoracic duct further comprises adjusting the amount of fluid removed from the thoracic duct based on one or more physiologic indicators reflecting changes in edema within the lung (Fishman the fluid is maintained ¶0011 by the indicators PEEP level ¶00162, ¶0016 or oxygen in body, ¶0017, ¶0150, Fig. 2, wherein the fluid is removed as Sterman).  
Re claim 4, the modified Fishman discloses wherein removing fluid from the thoracic duct further comprises monitoring one or more physiologic indicators of the donor body comprising one or more of. a) oxygenation or oxygen saturation within the donor body, b) partial pressure of oxygen within blood in the donor body, c) imaging the donor body (Fishman the fluid is maintained ¶0011 by the indicators PEEP level ¶00162, ¶0016 or oxygen in body, ¶0017, ¶0150, Fig. 2, wherein the fluid is removed from the thoracic duct as Sterman). 
Re claim 5, the modified Fishman discloses wherein fluid is removed from the thoracic duct substantially continuously until the one or more organs are removed from the donor body (Fishman, step 3104, Fig. 31, ¶00160, wherein the leukocytes is completely depleted, wherein the fluid is removed from the thoracic duct as Sterman).  
Re claim 6, the modified Fishman discloses wherein removing fluid from the thoracic duct comprises: monitoring one or more parameters of fluid within the thoracic duct (Fishman, ¶0163, Fig. 2); and increasing a rate of fluid removal to avoid fluid accumulation within the one or more organs (Fishman, ¶0163, wherein the edema means fluid accumulation which can be reduced by filtration or adjusting the flow rate, wherein the fluid is removed from the thoracic duct as Sterman).  
Re claim 7, the modified Fishman discloses wherein the one or more parameters comprise one or more of: a) flow rate of fluid into the thoracic duct, and b) pressure within the thoracic duct (Fishman, ¶0163, wherein the edema means fluid accumulation which can be reduced by filtration or adjusting the flow rate, wherein the fluid is removed from the thoracic duct as Sterman). 
Re claim 8, the modified Fishman discloses further comprising infusing one or more compounds into the thoracic duct via the tubular member (Fishman, Fig. 31, ¶0160, wherein the fluid is removed from the thoracic duct as Sterman).   
Re claim 9, the modified Fishman discloses wherein the one or more compounds comprise one or more of: a) a crystralloid or a colloid, b) a vasopressor, c) a vasodilator, and d) an inotropic agent (Fishman, Fig. 31, ¶0160, vasodilator). 
Re claim 10, the modified Fishman discloses wherein the one or more compounds are introduced into the thoracic duct to induce diuresis of the donor body (Fishman, Fig. 31, ¶0160, vasodilator).   
Re claim 11, the modified Fishman discloses wherein removing fluid from the thoracic duct comprises preferentially draining fluid from a region of the thoracic duct originating from the one or more organs (Fishman, Fig. 31, ¶0160, wherein the fluid is removed from the thoracic duct as Sterman). 
Re claim 12, Fishman discloses wherein the one or more organs comprises a lung (¶0160), but it fails to disclose that the region comprises a region of the thoracic duct adjacent at least one of the donor body's hylar lymphatic vessels and the donor body's hylar lymph nodes.
However, Sterman disclose a method for isolate an organ and perfused with a therapeutic agent (abstract, Fig. 16)  and wherein  introducing the distal end of the tubular member into the donor body's thoracic duct ( Fig. 16, 318, Col. 12, lines 24-33) and  the region comprises a region of the thoracic duct adjacent at least one of the donor body's hylar lymphatic vessels and the donor body's hylar lymph nodes (Fig. 17, Col. 12, lines 24-33).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Fishman so that the region comprises a region of the thoracic duct adjacent at least one of the donor body's hylar lymphatic vessels and the donor body's hylar lymph nodes as taught by Sterman for the purpose lymphatic fluid draining from the system, filtered and returned or replaced which has particularly beneficial in conjunction with isolation and perfusion of Lung (Col. 25, lines 16-44).
Re claim 32, Fishman discloses a method for implanting an organ from a donor body in a recipient body (Fig. 2, Fig. 31), comprising: introducing a distal end of a tubular member into the recipient body's vasculature (232, 118, Fig. 2, ¶0072, Fig. 31); implanting the organ from the donor body in the recipient body (Fig. 31, ¶0058, ¶0171, also removing the T-cell and macrophages which are leukocytes, ¶0160); and it further discloses removing the fluid , Fig. 31) to remove one or more donor cells from the organ to reduce graft-versus-host-disease (GVHD) in the recipient body (¶0004, ¶0006, removing the T-cell and macrophages which are leukocytes, ¶0160), but it fails to specifically disclose introducing the distal end of the tubular member into the recipient body's thoracic duct; removing fluid from the recipient body's thoracic duct via the tubular member to a location exterior to the patient's body to remove one or more donor cells from the organ to reduce graft-versus-host-disease (GVHD) in the recipient body. 
However, Sterman disclose a method for isolate an organ and perfused with a therapeutic agent (abstract, Fig. 16)  and wherein  introducing the distal end of the tubular member into the donor body's thoracic duct ( Fig. 16, 318, Col. 12, lines 24-33); removing fluid from the thoracic duct via the tubular member to a location exterior to the donor body (Col. 25, lines 16-44) to remove one or more donor cells from the organ to reduce graft-versus-host-disease (GVHD) in the recipient body (Col. 1, lines 29-37).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Fishman so that the method further including the step of introducing the distal end of the tubular member into the recipient body's thoracic duct; removing fluid from the recipient body's thoracic duct via the tubular member to a location exterior to the patient's body to remove one or more donor cells from the organ to reduce graft-versus-host-disease (GVHD) in the recipient body as taught by Sterman for the purpose lymphatic fluid draining from the system, filtered and returned or replaced which has particularly beneficial in conjunction with isolation and perfusion of Lung (Col. 25, lines 16-44).
 Re claim 33, the modified Fishman discloses wherein the fluid is removed to reduce at least one of T-cells and macrophages from the organ (Fishman, removing the T-cell and macrophages which are leukocytes, ¶0160).  
Re claim 34, Fishman discloses separating cell from fluid (¶00160, filtering) and introducing one or more component back (¶00160 the unfiltered in 3120), but it fails to specifically disclose that separating step is done from the fluid removed from the thoracic duct; and introducing step is done form the removed fluid back into the recipient body.
However, Sterman discloses a method for isolate an organ and perfused with a therapeutic agent (abstract, Fig. 16)  and wherein  introducing the distal end of the tubular member into the donor body's thoracic duct ( Fig. 16, 318, Col. 12, lines 24-33); removing fluid from the thoracic duct via the tubular member to a location exterior to the donor body (Col. 25, lines 16-44, filtered and treat and return back).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Fishman so that the separating step is done from the fluid removed from the thoracic duct; and introducing step is done form the removed fluid back into the recipient body as taught by Sterman for the purpose lymphatic fluid draining from the system, filtered and returned or replaced which has particularly beneficial in conjunction with isolation and perfusion of Lung (Col. 25, lines 16-44).
  Re claim 35, the modified Fishman fails to disclose wherein the one or more components are introduced back into the recipient body via the tubular member. 
However, Sterman discloses a method for isolate an organ and perfused with a therapeutic agent (abstract, Fig. 16)  and wherein  introducing the distal end of the tubular member into the donor body's thoracic duct ( Fig. 16, 318, Col. 12, lines 24-33) and wherein the one or more components are introduced back into the recipient body via the tubular member (Col. 25, lines 16-44, filtered and treat and return back).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Fishman so that the one or more components are introduced back into the recipient body via the tubular member as taught by Sterman for the purpose lymphatic fluid draining from the system, filtered and returned or replaced which has particularly beneficial in conjunction with isolation and perfusion of Lung (Col. 25, lines 16-44).
 Re claim 36, the modified Fishman discloses administering one or more agents into the recipient body to enhance mobilization of the one or more donor cells into the thoracic duct (Fishman discloses in Fig. 31, steps 3120 and 3122 vasodilators to make the fluid more mobilized, ¶0160, and the Sterman discloses that the fluid is removed from, filtered and treated and return back thoracic duct).
Re claim 37, Fishman discloses a system for harvesting an organ from a donor body (Fig. 2, Fig. 31), comprising: a tubular member comprising a proximal end, a distal end (232, 118, Fig. 2, ¶0072, Fig. 31) sized for introduction into the donor body into a thoracic duct ( capable to be inserted to thoracic duct232, 118), and a lumen extending between the proximal and distal ends (¶0072), and further it discloses separating the fluid (¶0160), but it fails to disclose the lumen is used for removing fluid from the thoracic duct; a separator for removing one or more donor cells from the fluid removed from the thoracic duct and an infusion device for introducing one or more components of the removed fluid back into the donor body.
However, Sterman discloses a method for isolate an organ and perfused with a therapeutic agent (abstract, Fig. 16)  and wherein tube has the lumen used for removing fluid from the thoracic duct; a separator for removing one or more donor cells from the fluid removed from the thoracic duct Col. 25, lines 16-44, filtered and treat and return back, infusion).; and an infusion device for introducing one or more components of the removed fluid back into the donor body ( Col. 25, lines 16-44, filtered and treat and return back).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the device of Fishman so that the lumen is used for removing fluid from the thoracic duct; a separator for removing one or more donor cells from the fluid removed from the thoracic duct and an infusion device for introducing one or more components of the removed fluid back into the donor body as taught by Sterman for the purpose lymphatic fluid draining from the system, filtered and returned or replaced which has particularly beneficial in conjunction with isolation and perfusion of Lung (Col. 25, lines 16-44).
  Re claim 38, the modified Fishman discloses wherein the separator is configured to remove at least one of T-cells and macrophages from the fluid to reduce graft-versus-host- disease (GVHD) in a recipient receiving the one or more organs (Fishman, step 3104, Fig. 31, ¶0160, removing the T-cell and macrophages which are leukocytes, ¶0160 and wherein the fluid is removed from the thoracic duct as Sterman).   
Re claim 39, the modified Fishman discloses a controller communicating with the tubular member lumen for controlling a flow rate of fluid removed from the thoracic duct to reduce fluid accumulation within the one or more organs  (Fishman the fluid is maintained ¶0011 by the indicators PEEP level ¶00162, ¶0016 or oxygen in body, ¶0017, ¶0150, Fig. 2, wherein the fluid is removed as Sterman). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783        
/Lauren P Farrar/Primary Examiner, Art Unit 3783